Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Chen US 4,420,784 teaches the general state of the electrical circuit art, more particularly teaching  a first pair of terminals (the terminals associated with the separating contacts 2) adapted to be connected across a first set of switchable contacts (2); a second pair of terminals (44b, 46b, see figure 2) adapted to be connected across a second set of switchable contacts (4, 44, 46), the second set of switchable contacts coupled to an arc suppressor (we can consider the assembly of the current shunting circuit 16, the gate drive 38 and the voltage sensing 32 as being the arc suppressor, see column 3, lines 4-43); a current sensor (24) adapted to be connected between a power load and the second set of switchable contacts (in case of a Hall effect sensor, we can consider the portion of the line conductor cooperating with the hall probe to be part of the sensor; moreover, other types of sensors are also suggested, which also implies sensors that are connected to the line, like shuts, etc; see column 3, lines 4-10), the current sensor configured to measure a power load current associated with the power load; and a controller (12) circuit operatively coupled to the current sensor and the first and second pairs of terminals (2; 4, 44, 46), the controller circuit configured to: detect a fault condition based at least on the power load current (see column 3, lines 44-54); and
sequence deactivation of the first set of switchable contacts and the second set of switchable contacts based on the detected fault condition, wherein during the deactivation, the second set of switchable contacts is deactivated prior to deactivation of the first set of switchable contacts (see column 3, lines 19-54 and column 14, lines 61 and 62).

Regarding claim 2 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of particular claimed structure comprising an electrical circuit, comprising: a wet contact (emphasis added, per Specification definition)  with a pair of switchable electrodes, the wet contact configured to cycle through make and break transitions while conducting current; an arc suppressor (emphasis added) operatively coupled to the wet contact and configured to extinguish an arc formed across the pair of switchable electrodes during the break transition of the wet contact, the arc suppressor comprising a contact separation detector configured to determine a time of separation of the pair of switchable electrodes during contact opening of the wet contact and when the arc is extinguished; and a controller circuit (emphasis added) operatively coupled to the arc suppressor and configured to: determine a stick duration associated with the pair of switchable electrodes, the stick duration based on a difference between a time when the contact opening is triggered and the time of separation; and generate, in-situ, an end-of-life (EoL) prediction for the pair of switchable electrodes based on the determined stick duration.

Regarding claim 13 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of particular claimed method steps comprising a method for generating an end-of-life (EoL) prediction for switchable contacts, the method comprising: coupling a wet contact (emphasis added, per Specification definition)  with a pair of switchable electrodes to an arc suppressor, the wet contact configured to cycle through make and break transitions while conducting current; PRELIMINARY AMENDMENTPage 5 Serial Number:16/909,088Dkt: 3665.012US2 Filing Date: June 23, 2020 coupling a contact separation detector within the arc suppressor across the pair of switchable electrodes, the arc suppressor configured to extinguish an arc formed across the pair of switchable electrodes during the break transition of the wet contact; determining, by the contact separation detector, a time of separation of the pair of switchable electrodes during contact opening of the wet contact and when the arc is extinguished; determining a stick duration associated with the pair of switchable electrodes, the stick duration based on a difference between a time when the contact opening is triggered and the time of separation; and generating, in-situ, an EoL prediction for the pair of switchable electrodes based on the determined stick duration.

Regarding claim 19 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of particular claimed structure comprising an electrical circuit, comprising: a wet contact with a pair of switchable electrodes, the wet contact configured to cycle through make and break transitions while conducting current; a power switching circuit operatively coupled to the wet contact, the power switching circuit configured to switch power from an external power source and to trigger contact opening or contact closing of the wet contact based on a logic state signal; PRELIMINARY AMENDMENTPage 7 Serial Number:16/909,088Dkt: 3665.012US2 Filing Date: June 23, 2020  an arc suppressor operatively coupled to the wet contact and configured to extinguish an arc formed across the pair of switchable electrodes during the break transition of the wet contact, the arc suppressor comprising a contact separation detector configured to determine a time of separation of the pair of switchable electrodes during the contact opening and when the arc is extinguished; and a controller circuit operatively coupled to the arc suppressor and configured to: determine a plurality of stick durations associated with the pair of switchable electrodes, each stick duration of the plurality of stick durations based on a difference between a time when the contact opening is triggered and the time of separation; and generate, in-situ, an end-of-life (EoL) prediction for the pair of switchable electrodes based on the determined plurality of stick durations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836